Citation Nr: 0806053	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's bilateral hearing loss is not related to service.

2.  The compentent medical evidence shows that the veteran's 
tinnitus is not related to service. 


CONCLUSION OF LAW

1.  A hearing loss disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An August 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for bilateral hearing loss and tinnitus.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  Therefore, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met and that VA has no further duty prior to Board 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service medical records and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
The veteran responded to the VCAA in the August 2004 
statement in support of his claim that he did not have any 
medical records from service and he could not afford a 
private medical exam.  He further requested a compensation 
and pension examination on hearing loss and tinnitus.  The VA 
provided the requested examination in November 2004.  There 
is no indication in the file that there are additional 
relevant records that have not been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II. Merits of the Claim for Service Connection

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  However, an 
injury or disease incurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (citing Caluza v. Brown, 7 Vet. App. 498 at 506).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran claims he is entitled to service connection for 
his current hearing loss and tinnitus.  He asserted that he 
was exposed to loud noise from being near helicopters and 
other aircraft as an aircraft and engine mechanic during 
active military service.  The veteran contends that his 
tinnitus began after his first cruise in the military.  The 
RO denied service connection disability for bilateral hearing 
loss and tinnitus in a November 2004 rating decision.  The 
veteran appeals this decision.

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. 
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.

The medical evidence of record shows that the veteran 
currently suffers from bilateral hearing loss and tinnitus in 
the left ear.  In November 2004, a VA audiologist diagnosed 
the veteran with moderately severe bilateral hearing loss 
between 4,000 and 8,000 Hertz.  The November 2004 
audiological examination revealed that the veteran exhibited 
pure tone thresholds of 10 decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 
Hertz, and 65 decibels at 4000 Hertz in the right ear.  The 
speech recognition score using the Maryland CNC Test showed 
96 percent for the right ear.  The November 2004 audiological 
examination revealed that the veteran exhibited pure tone 
thresholds of 5 decibels at 500 Hertz, 5 decibels at 1000 
Hertz, 5 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 
and 65 decibels at 4000 Hertz in the left ear.  The speech 
recognition score using the Maryland CNC Test showed 94 
percent for the left ear.  Both ears exhibited an auditory 
threshold above 40 decibels in one of the required 
frequencies, therefore, the veteran's hearing loss in both 
ears meets the definition of impaired hearing under 38 C.F.R. 
§ 3.385.  The audiologist also noted that the veteran has 
tinnitus in the left ear.  

However, the evidence does not show that the veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
service medical records do not indicate that the veteran 
complained about any hearing impairment or sought treatment 
for ear related problems while in military service.  The 
August 1976 exit examination from the military service 
records did not demonstrate that the veteran had a hearing 
impairment as defined under VA law.  The pure tone thresholds 
for the veteran's right were 20 decibels at 500 Hertz, 10 
decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels 
at 3000 Hertz, and 15 decibels at 4000 Hertz.  The pure tone 
thresholds for the veteran's left ear were 15 decibels at 500 
Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 5 
decibels at 3000 Hertz, and 5 decibels at 4000 Hertz.  The 
military service records contain a recruitment examination in 
December 1983 that also indicates that the veteran did not 
have a hearing impairment 7 years after discharge from 
military service.  The pure tone thresholds for the veteran's 
right were 5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 
5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 20 
decibels at 4000 Hertz.  The pure tone thresholds for the 
veteran's left ear were 10 decibels at 500 Hertz, 0 decibels 
at 1000 Hertz, 0 decibels at 2000 Hertz, 5 decibels at 3000 
Hertz, and 15 decibels at 4000 Hertz.  The earliest medical 
evidence of a hearing disorder is found in the November 2004 
VA examination report noted above, which is dated over 28 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).

In regards to claimed in-service noise exposure, the 
veteran's DD 214 reveals that he served as a helicopter, 
aircraft, and engine mechanic.  It is likely that the veteran 
was exposed to loud noises from helicopters and aircraft as 
such noise exposure is consistent with the conditions of his 
active military service.  However, there is evidence of an 
intervening factor between discharge of service and the 
diagnosis in 2004 that may have caused the veteran's hearing 
loss and tinnitus.  The veteran acknowledged noise exposure 
after service during the November 2004 VA examination.  The 
veteran stated that he had been a hunter from age 10 to a few 
years before the VA examination and that he did not use ear 
protection while hunting.

The veteran claimed he suffered from tinnitus after his first 
cruise in the military.  The Board notes the veteran is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent medical evidence concerning diagnosis or etiology. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).

Furthermore, there is no competent medical opinion linking 
the veteran's hearing impairment to his period of active 
military service.  The record contains a medical opinion 
opposing the veteran's claim.  The November 2004 VA examiner 
concluded it was "not as likely as not" that the veteran's 
current bilateral hearing loss was related to his military 
service based on his review of the record and his examination 
of the veteran.  In regards to the tinnitus, the 2004 VA 
examiner determined that it was "not as likely as not" that 
the tinnitus in the left ear is related to military service.  
The VA examiner reasoned that general noise exposure is not 
as likely to cause unilateral tinnitus, as it is to cause 
bilateral tinnitus.  In addition, the VA examiner mentioned 
that the unilateral tinnitus is more consistent with shooting 
with a single ear more exposed than the other is more likely 
the cause of the of the unilateral tinnitus in the left ear.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


